Citation Nr: 1038308	
Decision Date: 10/12/10    Archive Date: 10/22/10

DOCKET NO.  07-20 583	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUE

Entitlement to a disability evaluation in excess of 70 percent 
for post traumatic stress disorder (PTSD), for the period 
beginning September 1, 2005.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

LouElla Kuta, Counsel






INTRODUCTION

The Veteran served on active duty from November 1967 to January 
1970.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Wilmington, 
Delaware.

In a May 2009 decision, the Board denied an evaluation in excess 
of 70 percent for PTSD for the period of June 1, 2004 to May 31, 
2005.  A temporary total evaluation based on hospitalization was 
granted for the period from June 1, 2005 to August 31, 2005.  
Finally, the Board denied an evaluation in excess of 70 percent 
for PTSD for the period beginning September 1, 2005.

The Veteran appealed the May 2009 Board decision to the United 
States Court of Appeals for Veterans Claims (Court) and in a June 
2010 Order, pursuant to a Joint Motion for Partial Remand, 
remanded that part of the Board's decision that denied 
entitlement to a rating in excess of 70 percent for PTSD for the 
period beginning September 1, 2005 to the present.  The appeal as 
to the remaining issues was dismissed.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

The Board's review of the claims file reveals that additional 
RO/AMC action is warranted in this matter.

In the June 2010 Joint Motion for Partial Remand, the Veteran 
claimed that a March 2006 VA examination was inadequate because 
it was not based upon a complete and accurate review of the 
Veteran's disability.  The March 2006 VA examination report 
indicated that medical records were reviewed, however, the claims 
file had not been requested and therefore not reviewed by the 
examiner. The Veteran further claimed that the examination report 
contained inconsistent findings because the examiner noted the 
Veteran had "suicidal ideation" but no "suicidal thoughts." 

An adequate medical opinion must contain not only clear 
conclusions with supporting data, but also a reasoned medical 
explanation connecting the two. See Nieves-Rodriguez v. Peake, 22 
Vet. App. 295, 304 (2008) (most of the probative value of a 
medical opinion comes from its reasoning; threshold 
considerations are whether the person opining is suitably 
qualified and sufficiently informed).

In many instances, the Court has held that a failure to review 
the claims file renders a VA examination inadequate for rating 
purposes. See, e.g., Proscelle v. Derwinski, 2 Vet. App. 629, 932 
(1992) ("The [VA] examiner should have the Veteran's full claims 
file available for review."), but see Snuffer v. Gober, 10 Vet. 
App. 400, 403- 04 (1997) (review of claims file is not required 
where it would not change the objective and dispositive findings 
made during a medical examination). See also 38 C.F.R. §§ 4.1, 
4.2. 

Nonetheless, the Court has held that when VA undertakes to 
provide a medical examination or obtain a medical opinion, the 
relevant inquiry is whether "the examiner providing the report or 
opinion is fully cognizant of the claimant's past medical 
history." Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008)

Additionally, the Veteran and his representative indicated his 
condition has worsened, yet he was not provided with a new 
examination.  VA is obliged to afford a veteran a contemporaneous 
examination where there is evidence of an increase in the 
severity of the disability. VAOPGCPREC 11-95 (1995). The Veteran 
is competent to provide an opinion that his disability has 
worsened. Proscelle v. Derwinski, 2 Vet. App. 629 (1992). 

Therefore, in light of the above, the Board finds that a new VA 
examination is warranted in this matter in order to determine the 
current severity of the Veteran's service-connected PTSD.

The Veteran indicated that he is receiving on-going psychiatric 
care at VA.  The RO/AMC should ensure that all VA treatment 
records from September 2005 to present are associated with the 
file.  VA has a duty to obtain all pertinent VA treatment 
records. 38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. 
Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in 
constructive possession of the agency, and must be obtained if 
the material could be determinative of the claim). 

An April 2004 letter from the Social Security Administration 
(SSA) notified the Veteran of the award of SSA disability 
benefits.  Associated with the SSA letter is an April 2004 report 
from the Delaware Disability Determination Service.  No further 
documentation from SSA has been obtained.  

It is not clear from the record whether any medical documentation 
associated with this award would be relevant to the claim at 
hand, but the Board cannot exclude that possibility.  
Accordingly, efforts to obtain SSA records are required, pursuant 
to 38 C.F.R. § 3.159(c)(2). See also Baker v. West, 11 Vet. App. 
163, 139 (1998) (VA's duty to assist includes obtaining SSA 
records when the Veteran reports receiving SSA disability 
benefits, as such records may contain relevant evidence).

Accordingly, the case is REMANDED for the following action:

1.	SSA should be contacted, and all SSA 
records
associated with the grant of disability 
benefits to the Veteran should be requested. 
All records obtained pursuant to this request 
must be included in the Veteran's claims 
file. If the search for such records has 
negative results, documentation to that 
effect should be included in the claims file.

2.	The RO/AMC should obtain all VA treatment 
records
since September 2005 and associate them with 
the claims file. If no records are available, 
it should be so stated, with an explanation 
as to what attempts were made to obtain the 
records.

3.	The Veteran should be afforded a VA 
psychiatric
evaluation to determine the severity of his 
service-connected PTSD. All indicated tests 
and studies should be performed and all 
findings must be reported in detail. 

The claims folder must be made available to 
the examiner for review prior to the 
examination and the examiner should note such 
review.

The examiner is advised that the Veteran is 
competent to report his symptoms and such 
reports must be considered in formulating any 
opinions.

A rationale for any opinion advanced should 
be provided. If an opinion cannot be formed 
without resorting to mere speculation, the 
examiner should so state and provide a reason 
for such conclusion.  The basis for the 
conclusion reached should be stated in full, 
and any diagnosis or opinion contrary to 
those already of record should be reconciled, 
to the extent possible. 

4.	The Veteran should be advised in writing 
that it is his
responsibility to report for the VA 
examination, to cooperate with the 
development of his claim, and that the 
consequences for failure to report for a VA 
examination without good cause could include 
denial of the claim. 38 C.F.R. §§ 3.158, 
3.655 (2009). 

In the event that the Veteran does not report 
for any ordered examination, documentation 
must be obtained that shows that notice 
scheduling the examination was sent to his 
last known address prior to the date of the 
examination. It should also be indicated 
whether any notice that was sent was returned 
as undeliverable.

5.	 If any benefit sought remains denied, the 
RO should
issue an appropriate SSOC and afford the 
Veteran and his representative the 
opportunity to respond. The case should then 
be returned to the Board, if in order, for 
further review. 

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


